ACCEPTED
                                                                                      14-15-00038-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                4/15/2015 11:20:54 AM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                     CAUSE NUMBER 14—15—00038—CR

VICTOR JENKINS                             IN THE COURT OF APPEALS
                                                             FILED IN
                                                            14th COURT OF APPEALS
                                                               HOUSTON, TEXAS
V.                                    FOURTEENTH       COURT4/15/2015
                                                              OF APPEALS
                                                                      11:20:54 AM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk
STATE OF TEXAS                                   STATE OF TEXAS

     APPELLANT’S SECOND MOTION TO EXTEND TIME FOR
              FILING OF APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Second Motion to

Extend Time for Filing Appellant’s Brief, and, in support thereof, would

show the Court as follows:

                                 I.

      Appellant’s Brief was due before this Court on April 14, 2015. A

previous Motion to Extend Time was filed on April 6, 2015. The prior

motion was granted on April 8, 2015.

                                II.

      The undersigned counsel had previously represented in good faith to

this Court that he anticipated filing an Anders brief in the instant cause.

However, Counsel has determined that the record does in fact contain a
potentially meritorious, non-frivolous issue that deserves to be brought to

this Court’s attention. Accordingly, the present Draft of the Appellant’s

Brief—essentially, a brief written according to Anders procedure—will

need substantial revision.

                               III.

      Counsel would very respectfully request that the deadline for the

Appellant’s brief be extended to May 1, 2015, in order that the undersigned

counsel may have adequate time and opportunity to revise the present draft

of the Appellant’s Brief and complete the necessary research and drafting to

present the issue described above.

                               IV.

      This Motion is not made for purposes of delay, but so that justice

might be served.

WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Second

Motion to Extend Time for Filing Appellant’s Brief.
                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant



                     CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—mailing address P.O. Box 1748, Austin, Texas 78767,
physical address 509 W. 11th Street, Austin, Texas 78701—on this the 15 th
day of April, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 407 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS